ORDER
ROBERT S. BURRICK of HOUSTON, TEXAS, who was admitted to the bar of this State in 1993, having pleaded guilty in the United States District Court for the District of New Jersey to one count of mail fraud, in violation of 18 U.S.C.A. § 1341 and 2, and one count of interstate transportation of stolen securities and money obtained by fraud, in violation of 18 U.S.C.A. § 2314 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule 1:20 — 13(b)(1), ROBERT S. BURRICK is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ROBERT S. BURRICK *100pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court for good cause shown and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior court Trust Fund pending further Order of this Court; and it is further
ORDERED that ROBERT S. BURRICK be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that ROBERT S. BURRICK comply with Rule 1:20-20 dealing with suspended attorneys.